NEWMAN, Circuit Judge,
dissenting in part, concurring in part.
The court today establishes a new pleading standard for patent infringement actions, discarding the general national standard for civil complaints. The court’s new standard absolves patent infringement pleadings from the uniform requirements of the Federal Rules and Supreme Court precedent, and now holds that the Court’s rulings in Bell Atlantic v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009), do not apply to patent infringement. The panel majority holds that a sample form, in the Appendix to the Rules since 1938, established this exception, dominating the Supreme Court’s reiterations that “Twom-bly expounded the pleading standard for all civil actions.” Iqbal, 556 U.S. at 684, 129 S.Ct. 1937. Maj. Op. at 1334 (“to the extent the parties argue that Twombly and its progeny conflict with the Forms and create differing pleadings requirements, the Forms control”).
As illustrated herein, my colleagues hold that pleadings of direct patent infringement need not provide the information otherwise required in all complaints. The court holds that the complaint need state only the patent number and date, the general subject matter, and that the marking requirement was met. My colleagues hold that this terse revelation applies in patent cases, and negates not only the Court’s statements in Twombly and Iqbal, but also the vast body of judicial precedent on the principles of notice pleading.
I cannot agree with the panel majority’s view that the Forms override the Court’s guidance that: “Determining whether a complaint states a plausible claim for relief will ... be a context-specific task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679, 129 S.Ct. 1937. Such guidance was as applicable in 1938 as it is today. The plaintiff must, at the very least, in all cases “give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)). From my colleagues’ contrary ruling, I respectfully dissent.
I
Complaints for direct infringement are subject to the pleading standards that apply to all civil actions. The court holds that Form 18 controls the content of the complaint, and that the courts have erred, these many years, in requiring more than is set forth in Form 18, as follows:
*13481. (Statement of Jurisdiction See Form 1-)
2. On_dntc . United States Letters Patent No._were issued to the plaintiff tor an invention In an electric motor. The plaintiff owned the patent throughout the period of the defendant's infringing acts and still owns the patent.
3. The defendant has Infringed and is still infringing the fitters Patent by making, selling, and using electric mourn, that embody the patented invention, and the defendant will continue to do so unless enjoined by this court.
4. The plaintiff has compiled with the statutory requirement of placing a notice of the Letters Patent on all electric motors it manufactures and sells and has given the defendant written notice of the infringement.
Form 18 does not require general or specific facts of infringement, or any other accommodation of complexity.
The purpose of the Federal Rules is to provide a uniform procedure for all civil actions and proceedings. Fed. Rule Civ. Proc. 1. The Court has consistently reinforced this purpose. In Swierkiewicz v. Sorema, 534 U.S. 506, 513, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002), the Court stated that “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited exceptions.” These “limited exceptions” focus on Rule 9 and the Private Securities Litigation Reform Act of 1995. See Iqbal, 556 U.S. at 684, 129 S.Ct. 1937 (the argument that Twombly is limited to the antitrust context is “incompatible with the Federal Rules of Civil Procedure”). No support can be found for the panel majority’s theory that all “causes of action for which there is a sample complaint in the Appendix of Forms,” maj. op. at 1334, are immunized from the general pleading rules, as established under Rule 8(a) and elaborated by precedential rulings of the Supreme Court.
Heretofore, this court has been faithful to the criteria explained in Twombly and Iqbal. Examples abound. See, e.g., Juniper Networks, Inc. v. Shipley, 643 F.3d 1346, 1350 (Fed.Cir.2011) (“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”); In re BP Lubricants USA Inc., 637 F.3d 1307, 1311 (Fed.Cir.2011) (“A plaintiff is not empowered under the Rules ‘to plead the bare elements of his cause of action ... and expect his complaint to survive a motion to dismiss.’ ”); Totes-Isotoner Corp. v. United States, 594 F.3d 1346, 1355 (Fed.Cir.2010) (“a plaintiff must provide a short and plain statement of the claim showing that the pleader is entitled to relief, in order to give the defendant fair notice of what the claim is and the grounds upon which it rests”); McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1356 (Fed.Cir.2007) (“The Supreme Court has explained what is necessary for a claimant to state a claim”); Yip v. Hugs to Go LLC, 377 Fed.Appx. 973, 975 (Fed.Cir.2010) (the complaint must “set[ ] forth the facts that provide a basis to assert that [the defendant] has violated the patent laws by selling the books covered by the patent and describe[ ] the proof upon which the plaintiff will rely to support this assertion”). It is apparent that minimalist compliance with Form 18 may not sufficiently “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570, 127 S.Ct. 1955.
The district courts have responded to Form 18 in irregular ways. A few district courts have, like the panel majority, restricted Form 18 by holding that it applies only to direct infringement. Others have stated that exceptions may be made for pro se plaintiffs, citing McZeal, 501 F.3d at 1356. Others have measured the adequacy of the complaint by whether the information is sufficient to permit a reasoned response by the defendant. Others have held that Twombly and Iqbal apply, to the exclusion of Form 18. See, e.g., Rovi Corp. v. Hulu, LLC, 2012 WL 261982, at *2 *1349(D.Del. Jan. 27, 2012) (holding that Form 18 does not satisfy the pleading standards, which require that “to survive a motion to dismiss, a plaintiff must plead ‘factual content that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged’”); Illinois Tool Works Inc. v. Elektromanufaktur Zangenstein Hanauer GmbH & Co. KGaA, 2011 WL 6002967, at *2-*3 (E.D.Wis. Nov. 30, 2011) (holding that Form 18 does not control and that the complaint must “contain enough specificity to give the defendant notice of what products or aspects of products allegedly infringe the plaintiffs patent”); Medsquire LLC v. Spring Med. Sys. Inc., 2011 WL 4101093, at *l-*2 (C.D.Cal. Aug. 31, 2011) (the “main issue here is whether a pleading that follows Form 18 ... is sufficient in light of the Supreme Court’s decisions in Twombly and Iqbal,” and ruling that to be sufficient the pleading must contain enough factual content “that allows the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”). The D.C. Circuit has recognized that the forms are to be read along with Supreme Court guidance, and not as a separate pleading standard. See Aktieselskabet AF 21 v. Fame Jeans Inc., 525 F.3d 8, 17 (D.C.Cir.2008) (stating that the forms, including Form 18, “illustrate the concept of fair notice,” and quoting Twombly for the requirement that “a complaint should simply identify the ‘circumstances, occurrences, and events’ giving rise to the claim.”).
Some courts have not quibbled about Form 18. See Clear With Computers, LLC v. Hyundai Motor Am., Inc., 2010 WL 3155885, *4 (E.D.Tex. Mar. 29, 2010) (“Hyundai’s argument-that the generic pleading of patent cases as shown in Form 18 is no longer sufficient under Iqbal and Tiuombly would render Rule 84 and Form 18 invalid. This cannot be the case.”); Traffic Info., LLC v. YAHOO! Inc., 2010 WL 2545500, *2 (E.D.Tex. Apr. 13, 2010) (“The Supreme Court’s decisions in Twom-bly and Iqbal have not affected the adequacy of complying with Form 18.”). In Realtime Data, LLC v. Stanley, 721 F.Supp.2d 538, 543 (E.D.Tex.2010), the district court stated that “Realtime’s allegations of direct infringement fail to adhere to Form 18 in that they do not specifically identify any accused products or services.” The district court in Enlink Geoenergy Services, Inc. v. Jackson & Sons Drilling & Pump, Inc., 2010 WL 1221861, *2 (N.D.Cal. Mar. 24, 2010), explained that “Form 18 requires a plaintiff to identify the device or method that is accused of infringement,” and found the plaintiffs complaint insufficient.
The genesis of Form 18 does not aid its understanding. Various sample forms were implemented with the Federal Rules in 1938, with the statement: “The following forms are intended for illustration only.” The minutes of an October 1936 meeting of the Advisory Committee on Rules for Civil Procedure, at the inception of the Federal Rules, contain a transcript of arguments by the patent bar for special rules for patent cases; the chairman of the Advisory Committee, Judge William D. Mitchell, disagreed, stating that “we are trying to establish uniform rules in equity cases as well as in law cases.” Minutes at 34-35 (Oct. 1936), at www.uscourts.gov/ RulesAndPolicies/FederalRulemaking/ Overview.aspx.
A principal draftsman of the Federal Rules, Chief Judge Charles E. Clark of the Second Circuit, later explained: “When the rules were adopted there was considerable pressure for separate provisions in patent, copyright, and other allegedly special types of litigation. Such arguments did not prevail; instead there was adopted a uniform system for all cases.... ” Nagler v. Admiral Corp., 248 F.2d 319, 323 (2d *1350Cir.1957). Wright & Miller, Federal Practice and Procedure, states that: “The point of Nagler simply is that the federal rules reject the notion that certain actions inherently carry a different pleading burden than others.” Id. at § 1221. Wright & Miller summarize the pleading requirements as follows:
The requirements for pleading set forth in Federal Rule 8(a) apply to all actions in the federal courts. Other than Rule 9, which governs a limited number of particular matters, and the existence of at least one federal statute providing a specialized pleading requirement for certain types of federal cases [the Private Securities Litigation Reform Act of 1995], there are no special pleading provisions in the federal rules for civil cases.
Id. It appears that in 1938 Form 18 (then Form 16) was not viewed as “special.” Indeed patents, technology, and litigation were generally less complex.
Recent unrest concerning the forms is reflected in the Minutes of the Advisory Committee for recent years. The Minutes for October 2009 state: “The lack of attention over time is reflected in the persistence from 1938 to 2007 of forms that set out specific illustrative dates ranging from 1934 to 1936.” The October 2009 Minutes state that the “Rule 84 Forms attached to the Civil Rules have seemed troubling for reasons antedating the Twombly and Iqbal decisions, and independent of them,” and that “the Chief Judge of the Federal Circuit, for example, has called the Form 18 complaint for patent infringement an embarrassment.” The Minutes of the March 2010 meeting state:
Rule 84 says the forms “suffice under these rules.” For the most part, however, the Committee has paid attention to the Forms only when adding new forms to illustrate new rules provisions. Looking at the set as a whole, there are reasons to wonder why some topics are included, while others are omitted.
Looking at particular forms raises questions whether they are useful. The pleading forms in particular seem questionable. The pleading forms were obviously important in 1938. The adoption of notice pleading, a concept not easily expressed in words, required that the Committee paint pictures in the guise of Forms to illustrate the meaning of Rule 8(a)(2). That need has long since been served.
The December 2011 Report of the Advisory Committee states that the “benign neglect that has attended most of the Rule 84 forms may rest in part on their general obscurity,” and that: “The Form 18 complaint for patent infringement has created particular difficulties for lower courts.” Report at 13 (Dec. 2011). The report states that a proposed, “more detailed substitute,” “echoes the common lament that the Form 18 model of a complaint for patent infringement is woefully inadequate.” Id. at 38. It appears that the forms are under review.
Meanwhile, the district court herein held the complaint inadequate because it did not state facts adequate to show infringement. My colleagues reverse, and hold that direct infringement need not be pled with any more support than is set forth in Form 18. My colleagues hold that it was incorrect for the district court to “require a plaintiff to plead facts establishing that each element of an asserted claims is met,” maj. op. at 1335, and that “a plaintiff need not even identify which claims it asserts are being infringed.” Id. My colleagues hold that in view of Form 18 the Court’s rulings in Twombly and Iqbal on pleading requirements do not apply, and that Form 18 absolved the plaintiff of any obligation to inform the accused infringer of sufficient facts to permit meaningful response. *1351My colleagues hold that the Court’s remonstrances that pleading content should be viewed in the context of the asserted wrong, Iqbal, 556 U.S. at 679, 129 S.Ct. 1937, and other guidance, are not only irrelevant, but contrary to law, holding that Congress required dominance by the Rules, including the Forms, over refinements of judicial interpretation.
The panel majority quotes, in support of its position that complaints need not be heavy on detail, the Court’s statement in Skinner v. Switzer, — U.S. —, 131 S.Ct. 1289, 1296, 179 L.Ed.2d 233 (2011), that a complaint “generally requires only a plausible ‘short plain’ statement of the plaintiffs claim.” However, Skinner did not elevate the Forms over judicial rulings. Plaintiff Skinner was a prisoner sentenced to death, who sought DNA testing in a § 1983 proceeding; the Court held that the case was improperly dismissed on the pleadings. My colleagues also cite Matrixx Initiatives, Inc. v. Siracusano, —— U.S. —, 131 S.Ct. 1309, 1323, 179 L.Ed.2d 398 (2011), a class action that turned on the materiality of asserted misrepresentations or omissions, where the Court held that the facts of the asserted misrepresentations and omissions as stated in the pleadings were sufficient to survive dismissal under Rule 12(b). These cases provide no support for the thesis that the pleading requirements established by the Supreme Court are overridden by Form 18.
Diverging from this insistence that a pleading of infringement requires no details, the panel majority holds that the claims presented by R + L Carriers are for indirect infringement, that is, induced and contributory infringement, and thus are immune from Form 18. My colleagues state that this form of infringement is indeed subject to Twombly and Iqbal, although recognizing that “a claim of indirect infringement can only arise where there is direct infringement and the district court concluded that no adequate claim of direct infringement had been pled.” Maj. Op. at 1330. The majority then evaluates the charges of direct and indirect infringement, in the same count of the complaint, under entirely separate pleading standards. I have come upon no support for such a distinction.
II
The complaints contain detailed information, each complaint over one hundred pages in length, describing the products offered and sold by each of the defendants for use in the trucking industry. The complaints provide the defendants with information as to the patents and specific claims that are allegedly being infringed, and identify the activities alleged to constitute infringement, direct and indirect. On applying the pleading standards of Twom-bly and Iqbal, I conclude that the pleading requirements of direct and indirect infringement are met. To this extent, I concur in the decision of the panel majority-